PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,181
Filing Date: 13 Dec 2018
Appellant(s): SUMITOMO RUBBER INDUSTRIES, LTD.



__________________
Shawn Hamidinia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated October 15, 2021 from which the appeal is taken have been modified by the Advisory Action dated January 28, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0141378).
Regarding claims 1-3, Park et al. teaches a tire using a rubber composition for tire treads (¶117) wherein the rubber composition comprises a rubber component comprising 5 to 10 parts by weight of natural rubber, 40-70 parts by weight of styrene butadiene rubber, and 20-50 parts by weight of polybutadiene rubber (¶29), 65 to 100 parts by weight of silica (¶47), 5 to 20 parts by weight of carbon black (¶51), a silane coupling agent (¶53), 10 to 60 parts by weight of natural oil (¶74), sulfur and a vulcanization accelerator (¶76-78, 81).  Specifically, Example 1 in Table 1 uses 20 parts by weight of natural oil.  
Park et al. does not teach the amount of silica with sufficient specificity as it uses 90 parts of silica in the examples.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an amount of silica of from 65 to 80 parts by weight in the rubber composition, as taught by Park et al., and would have been motivated to do so because Park et al. teaches that this amount of silica is suitable for use in the disclosed invention.
Park et al. does not explicitly teach that the tread composition satisfies relationships (1) and (2): |(-20°C E*) – (0°C E*)| ≤ 40 MPa, preferably 30 MPa, more preferably 20 MPa (1), wherein the term “-20°C E*” denotes a complex modulus measured at a temperature of -20°C, an initial strain of 10%, a dynamic strain of 0.5%, and a frequency of 10 Hz, and the term “0°C E*” denotes a complex modulus measured at a temperature of 0°C, an initial strain of 10%, a dynamic strain of 0.25%, and a frequency of 10 Hz; and 0°C tan δ/30°C tan δ ≤ 3.0 (2), wherein the term “0°C tan δ” denotes a loss tangent measured at a temperature of 0°C, an initial strain of 10%, a dynamic strain of 2.5%, and a frequency of 10 Hz, and the term “30°C tan δ” denotes a loss tangent measured at a temperature of 30°C, an initial strain of 10%, a dynamic strain of 2%, and a frequency of 10 Hz.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, the instant specification provides no guidance on how to achieve the claimed effect other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. satisfying relationships (1) and (2), would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 4, Park et al. teaches that the styrene butadiene rubber has a styrene content of 20 to 50% by weight and a vinyl content of 10 to 40% by weight (¶32).  These disclosed ranges overlap the claimed ranges of a styrene content of 25 to 40% by mass and a vinyl content of 40 to 55% by mass.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a styrene butadiene with a styrene content of 25 to 40% by weight and a vinyl content of 40% by weight in the composition, and would have been motivated to do so because Park et al. teaches that these amounts are suitable for use in the disclosed invention.
Regarding claim 6, the tire being a tire used in cold weather or in all seasons is an intended use of the tire.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114 II.  In this case, the prior art teaches all of the structural limitations (compositional components and amounts) of the claimed apparatus (the tire).  Therefore, this intended use does not differentiate the claimed tire from that of the prior art.  Additionally, because the tire of the prior art possesses all of the claimed components in the claimed amounts, it is capable of being used in cold weather and in all seasons.
Regarding claim 7, Park et al. teaches that the carbon black has a nitrogen adsorption specific surface area of 140 m2/g (Table 1).
Regarding claim 8, Park et al. teaches that the silica has a nitrogen adsorption specific surface area of 175 m2/g (Table 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0141378) as applied to claim 1 above, and further in view of Kato et al. (US 2016/0355057).
Regarding claim 5, Park et al. teaches the limitations of claim 1 as set forth above.  Park et al. does not teach that the polybutadiene rubber is modified.  However, Kato et al. teaches a rubber composition for a tire comprising styrene butadiene rubber and a polybutadiene rubber that is modified (Table 2; ¶24, 65).  Park et al. and Kato et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to modify, as taught by Kato et al., the polybutadiene rubber, as taught by Park et al., and would have been motivated to do so in order to produce a pneumatic tire that has both excellent heat build-up reduction properties and good wet skid performance (¶25).

(2) Response to Argument
A. Rejection of Independent Claim 1 over Park et al. (hereinafter “Park”)
Appellant argues that the Office improperly relies on inherency to address the deficiency of Park being silent regarding relationships (1) and (2).  Relationships (1) and (2) in claim 1 define properties of the rubber composition.  Appellant argues that the Office has not established that Park discloses a product that is identical or substantially identical to the rubber composition of claim 1.  Specifically, appellant argues that Park does not teach the claimed amount of silica (65 to 80 parts by mass) because the examples of Park use 90 parts of silica.  Further, appellant states that one of ordinary skill in the art would need to optimize Park’s invention to arrive at the claimed amount of silica and that inherency cannot be derived from optimization.  For the reasons set forth below, these arguments are unpersuasive.
First, as set forth above, Park teaches a tire using a rubber composition for tire treads (¶117) wherein the rubber composition comprises a rubber component comprising 5 to 10 parts by weight of natural rubber, 40-70 parts by weight of styrene butadiene rubber, and 20-50 parts by weight of polybutadiene rubber (¶29), 65 to 100 parts by weight of silica (¶47), 5 to 20 parts by weight of carbon black (¶51), a silane coupling agent (¶53), 10 to 60 parts by weight of natural oil (¶74), sulfur and a vulcanization accelerator (¶76-78, 81).  Specifically, Example 1 in Table 1 uses 20 parts by weight of natural oil.  The crux of the obviousness rejection is that Park does not teach the claimed amount of silica with sufficient specificity for an anticipation rejection, but does teach an overlapping range.  The overlap of ranges provides prima facie evidence for an obviousness rejection.  
	 "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties appellant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Park teaches each of the claimed components of the instant invention and teaches that they are used in overlapping amounts to what is claimed.  The Office cannot physically test the prior art to see if it possesses each property claimed.  The Office must base its determination of inherency on the composition that is claimed by the appellant and make the determination that if the composition that is claimed is taught by the prior art, then that composition must also possess the claimed properties.  To be clear, our position is not that every composition that is encompassed by the prior art possesses the claimed properties, but that every composition which meets the claimed limitations meets the claimed properties.  Viewing the claims in this light also informs the public on what the meets and bounds of the claim are and avoid undue experimentation by others.  
	In this case, it is of note that originally, appellant had claimed that silica was present in from 65 to 150 parts by mass and later amended down to the range of 65 to 80 parts by mass.  However, the properties did not change with this amendment.  Appellant has stated that a composition containing up to 150 parts by mass of silica can possess these properties so the amount of silica taught by Park should not be at issue.  
	In conclusion, Park has taught each and every claimed component of the rubber composition, the composition of the prior art is made by a substantially similar process, and the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed properties will naturally arise and be achieved by a composition with all the claimed ingredients.  Appellant’s arguments are unpersuasive.
Rejection of dependent claim 2
Because claim 2 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, the property set forth in claim 2 is taught in the same way as those for claim 1 and is met by the rationale set forth in the rejection of record.
Rejection of dependent claim 3
Because claim 3 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, the property set forth in claim 3 is taught in the same way as those for claim 1 and is met by the rationale set forth in the rejection of record.
Rejection of dependent claim 4
Because claim 4 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, Park teaches overlapping amounts to those claimed of the styrene content and vinyl content in the styrene butadiene rubber.  Therefore, Park does in fact render this limitation obvious.
Rejection of dependent claim 6
Because claim 6 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, the tire being a cold weather tire or an all season tire is an intended use of the tire.  Since the rubber composition of the prior art is substantially the same as that claimed, the tire will be capable of performing in cold weather or in all seasons.  Appellant claimed no structural limitations related to these types of tires and it is not universally known in the art what structural features appellant believes are implied by this recitation.  Moreover, the tires mentioned in Park – an automobile tire, an airplane tire, a truck tire and a bus tire (¶120) – are generally all meant to work in all seasons and be all season tires.  
Rejection of dependent claim 7
Because claim 7 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, Park explicitly teaches a carbon black possessing the claimed nitrogen adsorption specific surface area.
Rejection of dependent claim 8
Because claim 8 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, Park explicitly teaches a silica possessing the claimed nitrogen adsorption specific surface area.

B.  Rejection of Dependent claim 5 over Park in view of Kato
	First, claim 5 depends from claim 1 and requires all the limitations of claim 1, the arguments set forth above apply here as well.  Further, appellant argues that the Office’s motivation for combining Park and Kato to produce a tire that has both excellent heat build-up reduction properties and good wet skid performance is opposite to the aim of the claimed invention which is to achieve a tread rubber composition that provides improved abrasion resistance at low temperatures.  In response to this argument, that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  There may be more than one reason for combining prior art, so long as the Office takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, the motivation need not be the same as appellant’s motivation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.